Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on August 30th, 2021 has been entered.  Claims 1 – 4 are currently pending in the application.  Figures 1A – 1D are objected to.  The rejection of claims 2 – 4 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.  Claims 5 – 10 remain withdrawn from consideration as being drawn to a non-elected invention.

Drawings
The drawings were received on August 30th, 2021.
The drawings are objected to because the descriptions in Figs 1A – 1D for the incubation and filtering steps appears to have been cutoff.  Additionally, the second step in the process is labeled “crashing” which should presumably be “crushing”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US-20100291274-A1).
Regarding claims 1 – 4, Shimizu teaches an oil containing 0 – 2 wt% free fatty acids 0027]. The oil may be olive oil [0023] that has been cold pressed [0018]. Please note, for the purposes of clarity, the prior art uses “%” as shorthand for “% by weight” [0019].  Shimizu does not explicitly teach a cold pressed olive oil with free fatty acid content of 0.1 wt%, 0.1 – 0.05 wt%, < 0.05 wt%, or < 0.01 wt%.  
The courts have determined that, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d .

Response to Arguments
Applicant’s arguments, filed August 30th, 2021, have been fully considered.
Corrections to Figures 1A – 1D are acknowledged.  However, additional errors exist as noted in the objection above so the objection is not withdrawn.
Due to the amendment of claims 2 – 4, the rejection of claims 2 – 4 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments regarding claims 1 – 4 are not persuasive.
Regarding claims 1 – 4, the Applicant argues that the instant specification calls for oil that has not been blended and that the oil of Shimizu is blended.  Also, the Applicant points out that the edible oil expressed from an oil-containing raw material has a final diacylglycerol content of ≥ 4 wt% and the applicant describes an oil with a free fatty acid content of ≤ 0.01 wt%.
These arguments are not persuasive.  Shimizu describes an oil to be added to a product of oil-expression.  This added oil is described as having 0 – 2 wt% free fatty acids [0027].  Added oils can be vegetable oils including olive oil [0023].  Olive oils can be produced through a cold press process [0018].  Therefore, the oil that is added upon oil expression itself has the characteristics of the claimed invention. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791